STONE, J.
There is nothing averred in this bill which takes it out of the operation of the rule declared in Otis v. Danrgcm, 53 Ala. 178 ; Waring v. Lewis, Ib. 615 ; Hutton v. Williams, 60 Ala. 137; Gamble v. Jordan, 54 Ala. 432. The Probate Court was not without jurisdiction to make this settlement, and inasmuch as the bill fails to show the omission of any steps necessary to put the jurisdiction of the Probate Court in exercise, it is wanting in equity, as it now stands. Whether it can be made to contain equity by amendment, we can not certainly know.
Reversed and remanded.